NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 05/02/2022 has been entered. Claim(s) 1 and 6 are canceled. Claim(s) 2-5 and 7-9 remain pending and have been examined below. The amendments to the claims have overcome the objections and the rejections under 35 U.S.C. 112(b) in the Office action dated 02/01/2022, and are hereby withdrawn. The Office notes that claim 3 has been amended to remove the function of the bearing module such that the bearing module in claim 3 is no longer interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 2-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 2 (currently amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “two magnets oriented perpendicular to each other for coupling to a front face and a rear of the blade” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 3-5 and 7-9 are allowed as being dependent on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723